NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0144n.06


                                         Nos. 20-3089/3093

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Mar 18, 2021
 UNITED STATES OF AMERICA,              )
                                        )                                  DEBORAH S. HUNT, Clerk
     Plaintiff–Appellee,                )
                                        )
                                                                ON APPEAL FROM THE
             v.                         )
                                                                UNITED STATES DISTRICT
                                        )
                                                                COURT     FOR      THE
 EVANS LANDSCAPING INC. (20-3089); DOUG )
                                                                SOUTHERN DISTRICT OF
 EVANS (20-3093),                       )
                                                                OHIO
                                        )
     Defendants–Appellants.             )




BEFORE: BATCHELDER, GRIFFIN, and STRANCH, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendants Doug Evans and Evans Landscaping Inc. were tried and convicted of two

counts of conspiracy to commit wire fraud and three counts of wire fraud arising out of their

scheme to secure government contracts through a shell company. Now on appeal, defendants raise

for review the denial of their motion to suppress, various evidentiary rulings made at trial, and a

jury instruction given by the district court.

       We find no merit in the first two issues. Regarding the jury instruction, we conclude that

the district court erred by instructing the jury that it could find that a defendant knowingly and

voluntarily joined the conspiracy through deliberate ignorance. However, defendants did not
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


preserve this issue for review below and cannot satisfy the demanding plain-error standard on

appeal. Accordingly, we affirm the judgment of the district court.

                                                 I.

                                                 A.

       Defendant Evans Landscaping Incorporated is an Ohio corporation engaged in

transportation, demolition, and excavation services. The company is controlled by its president,

defendant Doug Evans. It is also wholly owned by a trust to which Doug Evans is the sole

beneficiary.

       Around 2006, Evans Landscaping began bidding on contracts for demolition work that

were offered by government entities including the State of Ohio and the City of Cincinnati. The

company found success in this niche and was awarded several contracts. However, government

entities began to include goals for “minority participation” as one criterion for evaluating bids for

public works, and those goals later became mandatory bid components. In state contracts, minority

inclusion was generally expressed as a percentage of the work that would be performed by a

certified “EDGE” subcontractor that met Ohio’s definition of a Minority Business Entity (MBE).

And the City of Cincinnati similarly considered whether a bid was made by a business designated

as a Small Business Enterprise (SBE) when administering municipal contracts.

       Evans Landscaping could not qualify for EDGE or SBE status. Therefore, to skirt local

and state inclusion requirements, Evans Landscaping employees sought a “go-to” minority

contractor to work with on public contracts. To that end, Doug Evans, Evans Landscaping’s Chief

Financial Officer Maurice Patterson, and other Evans Landscaping managers held a meeting to

discuss setting up a new company, which they called Ergon Site Construction. At that meeting,

Doug Evans told Patterson to “go ahead and set [Ergon] up” because “Evans Landscaping needed



                                                -2-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


whatever help [it] could get in securing contracts.” Accordingly, Patterson, in coordination with

Evans Landscaping’s in-house counsel, filed the necessary paperwork to bring Ergon Site

Construction into being in 2008.

       Ergon’s organizing documents established that it was ostensibly owned by an African

American IT consultant named Korey Jordan who had done work for Evans Landscaping. But

Jordan had no experience running a construction company and invested no funds of his own into

Ergon’s operations. Jordan understood that Ergon “was set up between [him]self and Evans to go

after government contracts” and that his role was to “handle all the paperwork” for Ergon. In

exchange for his work, Jordan received $1,000 a month (later increased to $2,000), and Evans

Landscaping “received basically the profits from the contracts that were secured with the

participation of Ergon.”

       Evans Landscaping and Jordan spent the next two years building up Ergon’s resume with

a few small jobs that were completed using Evans Landscaping resources. But in 2010, Jordan

was informed that “for Ergon to exist,” he had to secure EDGE certification from the State and

SBE certification from the City of Cincinnati. He applied first for SBE status from the City and

falsely represented that he wholly owned Ergon and personally handled the company’s finances.

The City approved Ergon’s application in 2011, and it began bidding as an SBE for contracts

offered by the City at Evans Landscaping’s direction.         By 2014, the City had awarded

approximately 170 contracts to Ergon with a value of around $2,000,000. Ergon also applied for

and received EDGE certification from the State of Ohio. Thereafter, Evans Landscaping began

including Ergon as an EDGE subcontractor on its bids, but Ergon rarely, if ever, performed the

work Evans Landscaping represented it to be doing.




                                               -3-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


       The respective schemes began breaking down between 2013 and 2014 when local officials

grew suspicious of the relationship between Evans Landscaping and Ergon. In truth, it did not

require Holmesian sleuthing to deduce the relationship between the companies. For instance,

Ergon sometimes used heavy machinery that bore the Evans Landscaping logo. Ergon also stored

and dispatched its two work trucks from an Evans Landscaping facility—even after Patterson

suggested to Doug Evans that doing so was inconsistent with making Ergon an “independent”

operation. Thus, it was only a matter of time before public officials became suspicious of the cozy

relationship between the companies, and they acted on their suspicion by auditing Ergon several

times. The increased scrutiny, in turn, drew the attention of the FBI, which opened its own

investigation in 2013. As part of that investigation, FBI Special Agent Matthew DeBlauw

executed search warrants for several Evans Landscaping properties and additional search warrants

for email accounts associated with Doug Evans and Korey Jordan.

                                               B.

       In 2017, the FBI’s investigation bore fruit when a grand jury returned an indictment

charging Evans Landscaping Inc., Doug Evans, and Jim Bailey (the Vice President of Evans

Landscaping) with two counts of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349

(one each for the Cincinnati SBE and State of Ohio EDGE schemes), and three counts of wire

fraud in violation of 18 U.S.C. § 1343. The government also obtained pre-indictment plea

agreements from Jordan, Patterson, and two other Evans Landscaping executives for their role in

the Ergon schemes.

       During extensive pretrial motion practice, defendants moved to suppress the evidence

obtained pursuant to the search warrants. They argued that the search warrants violated the Fourth

Amendment by failing to specify with particularity the places to be searched and the things to be



                                                -4-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


seized. The district court disagreed, reasoning that the search warrants had validly incorporated

descriptions of the places to be searched and the things to be seized from supporting documents

that were included with the warrants, so the searching officers had not violated the Fourth

Amendment. Also before trial, the parties entered a stipulation that numerous documents—

including emails generated or received by Evans Landscaping and Ergon employees—qualified

under the business records exception to the hearsay rule and that no further authentication or

foundation was necessary for the documents to be admitted as evidence.

       At trial, the government called the case agent, Special Agent DeBlauw, as its first witness

and had him explain background information about Doug Evans, Evans Landscaping, and Ergon,

and the sources of various records and emails obtained through his investigation. The government

then took DeBlauw through many of the emails and business records subject to the stipulation—

in most cases without objection. At the government’s direction, DeBlauw read from some of these

exhibits. For instance, he read an email from Patterson to Doug Evans, with the subject line “Ergon

proof.” The email contained a mock-up of an Ergon business card bearing Korey Jordan’s name,

but Patterson told Evans, “Let me know of any changes, otherwise I need to order.” DeBlauw also

reviewed related exhibits, which contained invoices for Ergon’s marketing materials, and emails

among Evans Landscaping employees discussing their creation. Defendants objected that the

exhibits were hearsay. Counsel explained that while defendants had stipulated that the records

qualified under the business-records exception, they “believe[d] the proper way to admit them”

was through the testimony “of their authors or recipients,” and not Special Agent DeBlauw. The

government responded that it was permissible for the agent to read from already-admitted exhibits,

and the court agreed that it did not “have a problem as long as [the witness] stay[ed] away from




                                                -5-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


interpretation.” Later, the district court granted defendants a continuing objection to Special Agent

DeBlauw “reading the documents.”

       After four weeks of trial, the jury returned a guilty verdict on all counts. The court

sentenced Doug Evans to twenty-one months’ imprisonment and imposed $500,000 in fines upon

Evans Landscaping, among other criminal penalties. Doug Evans and Evans Landscaping timely

appealed, contesting only their convictions and not the sentences imposed by the district court.

                                                 II.

       We begin by reviewing the district court’s denial of defendants’ motion to suppress. The

Fourth Amendment provides that “[t]he right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.” U.S. Const. amend.

IV. Defendants argue that their Fourth Amendment rights were violated by the government’s

searches of two Evans Landscaping properties because the search warrants did not set forth with

particularity the places to be searched or the things to be seized.1 Specifically, defendants observe

that the search warrants themselves contained no description of the places to be searched or the

things to be seized because that information was contained in separate documents identified only

as “Attachment A” and “Attachment B.”

       The district court rejected defendants’ argument, reasoning that under our precedent, “the

particularity requirement may be satisfied through the express incorporation or cross-reference of



       1
        To be clear, defendants do not take issue with the way the warrants were executed or
which documents accompanied the warrants at the time they were executed. The sole Fourth
Amendment issue on appeal is whether the warrants were valid or not at the time they were issued
by the magistrate.


                                                -6-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


a supporting affidavit that describes the items to be seized, even though the search warrant contains

no such description.” We review the district court’s particularity determination de novo. United

States v. Richards, 659 F.3d 527, 536 (6th Cir. 2011).

       Defendants point out that there is a difference between a search warrant and a search

warrant application, and that the Supreme Court has been unequivocal that a search warrant

application that meets the particularity requirement will not save a deficient warrant. See Groh v.

Ramirez, 540 U.S. 551, 557 (2004). The circumstances here, defendants posit, are exactly what

Groh prohibited: “[i]n applying the incorporation doctrine to effectively ‘borrow’ Attachments A

and B submitted with the search warrant applications, . . . the district court violated the basic

holding of Groh.”

       We disagree. In Groh, the Supreme Court authorized incorporation: “We do not say that

the Fourth Amendment prohibits a warrant from cross-referencing other documents. Indeed, most

Courts of Appeals have held that a court may construe a warrant with reference to a supporting

application or affidavit if the warrant uses appropriate words of incorporation, and if the

supporting document accompanies the warrant.” Id. at 557 (emphasis added). However, the Court

could not apply the doctrine because the warrant in question “did not incorporate other documents

by reference, nor did either the affidavit or the application (which had been placed under seal)

accompany the warrant.” Id. at 558. Unlike Groh, both elements of incorporation are met in this

case, so these aspects of the warrant did not violate the Fourth Amendment.

       First, the search warrant identified by name the documents to be incorporated. While

Defendants argue that the incorporating language—“Attachment A” and “Attachment B”—was

not sufficiently definite, our court and others have rejected this argument. See, e.g., United States

v. Pritchett, 40 F. App’x 901, 906 (6th Cir. 2002) (concluding that reference to “Attachment B” in



                                                -7-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


warrant was sufficient for incorporation); United States v. Riesselman, 646 F.3d 1072, 1077 (8th

Cir. 2011) (concluding that “Attachment 1” was sufficient for incorporation); United States v.

Hurwitz, 459 F.3d 463, 469–72 (4th Cir. 2006) (same for “See Attachment”).

       Second, it is of little import that that these attachments were sub-documents appended to

the warrant application presented to the magistrate judge, rather than directly attached to the

warrant. Under Groh, law enforcement officers may incorporate by reference a search warrant

application in many circumstances, see 540 U.S. at 557, including those present here, so

“Attachment A” and “Attachment B” are nothing more than specific portions of the search warrant

application that could be permissibly incorporated by reference. Accordingly, we affirm the

district court’s denial of the motion to suppress.

                                                 III.

       Next, defendants challenge the district court’s handling of various trial issues. We review

their evidentiary arguments for an abuse of discretion where preserved, and otherwise for plain

error. See United States v. Paulus, 894 F.3d 267, 279–80 (6th Cir. 2018).

       First, they claim that the government’s case “was overwhelmingly built on emails” that

were hearsay. However, defendants stipulated before trial that the emails they now claim to be

hearsay were business records that qualified as an exception to the hearsay rule under Federal Rule

of Evidence 803(6). Given their stipulation, the district court did not abuse its discretion or plainly

err by admitting the business records.

       Second, defendants point out that “[e]ven if a defendant stipulates to the admission of

certain emails, such stipulation does not extend to hearsay-within-hearsay.”            True enough;

admission of such evidence is conditioned upon each level of hearsay’s being subject to the general

prohibition on hearsay. See Fed. R. Evid. 805. But defendants have not directed us to any hearsay-



                                                 -8-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


within-hearsay erroneously admitted by the district court. They point to only one specific

example—an email sent by Evans Landscaping employee Adam Rhoades to two coworkers—that

reads:

         Jim [Bailey] asked me to send this to you. This realty company needs two bids on
         this demo. I have attached my Evans bid. Can you type up a bid from Ergon and
         send it to her. Please do it in [W]ord or a different layout so it does not look the
         same as this bid. Make your bid $3000 more and if possible email it from [an
         Ergon employee’s] email.

The only arguable hearsay-within-hearsay is the assertion “Jim asked me to send this to you.” (Id.)

But even if this was offered for the truth of the matter asserted (and it likely was not), then it

qualifies as a non-hearsay opposing party’s statement. The statement in the email was offered

against Bailey (Evans Landscaping’s Vice President), who was a defendant; Rhoades was Bailey’s

employee (as well as an employee of Evans Landscaping, Inc., itself a defendant); and Rhoades’s

assertion concerned a matter within the scope of that employment relationship while it existed.

See Fed. R. Evid. 801(d)(2)(D). Accordingly, each level of hearsay (the email and the embedded

assertion by Rhoades) is supported by an applicable exception or exclusion (the former, as a

business record; the latter, as an opposing party’s statement) so the email was admissible under

Federal Rule of Evidence 805.

         Third, defendants assert that “the right of confrontation is fundamental,” and because they

were supposedly deprived of that right by the admission of the business records, “their convictions

should be reversed on this ground alone.” This argument fails because business records are

inherently nontestimonial, and therefore do not implicate the Confrontation Clause. See United




                                                 -9-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


States v. Baker, 458 F.3d 513, 519 (6th Cir. 2006); see also Crawford v. Washington, 541 U.S. 36,

56 (2004) (observing that business records “by their nature [are] not testimonial”).

       Fourth, defendants claim that the government impermissibly used Special Agent DeBlauw

as a summary witness. “A defendant may indeed be prejudiced if a law enforcement officer is able

to introduce otherwise inadmissible evidence by giving an overview of the government’s case at

the outset of the trial . . . .” United States v. Tragas, 727 F.3d 610, 615 (6th Cir. 2013). However,

the record refutes defendants’ contention that Special Agent DeBlauw acted as a summary witness,

because he “cannot be said to have summarized anything; rather, he was merely reading directly

from” properly admitted business records that were already in evidence. Id. “As long as the

evidence itself is properly admitted pursuant to the Rules of Evidence and does not run afoul of

other safeguards like the Confrontation Clause, we do not see how a defendant could be prejudiced

if the evidence is read aloud to the jury.” Id. at 614; see also United States v. Chambers, 441 F.3d

438, 456–57 (6th Cir. 2006) (finding no unfair prejudice where a police officer read portions of a

defendant’s previously admitted diary to the jury).2 That is the case here.

       Fifth, defendants protest that in some instances, the senders and/or recipients of the emails

were not called to testify, so defendants were deprived of a chance to cross-examine them. This

is just another gloss on their argument that the admission of the emails violated their right to

confront the witnesses against them, which we have already rejected. We are aware of no authority




       2
        This likewise dooms defendants’ argument that the district court abused its discretion by
declining to give a summary-witness limiting instruction to the jury.


                                                -10-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


to support the proposition that emails are inadmissible unless their authors or recipients are called

as witnesses, and defendants supply none.

       Finally, defendants claim it “was error for the district court to permit the Government to

argue appellants’ guilt to the jury in its closing argument by characterizing and suggesting

inferences be drawn from proof never discussed with a witness during the parties’ presentation of

their proof.” In short, defendants cry foul because some of the emails and business records

admitted into evidence during Special Agent DeBlauw’s testimony were not specifically raised

and reviewed during the government’s case, but the government nevertheless discussed them

during its closing argument. Again, we see nothing objectionable. The government may rely on

properly admitted evidence to argue that it met its burden of proof. See United States v. Ham, 628

F.3d 801, 811 (6th Cir. 2011) (“Defendant cites no authority precluding the Government from

referring to properly admitted evidence that is essential to the Government’s case-in-chief during

closing arguments.”).

       For these reasons, we conclude that the district court did not err in its handling of these

matters at trial, so defendants’ argument for cumulative error must also fail.

                                                IV.

       Finally, defendants argue that the district court improperly instructed the members of the

jury by stating that they could find that the defendants joined the alleged conspiracy through

deliberate ignorance.3

       “An instruction regarding ‘deliberate ignorance’ explains to the jury that a statutory

knowledge element can be satisfied by ‘the deliberate avoidance of knowledge.’” United States v.


       3
         Defendants also point out that the district court deviated when reading this instruction to
the jury, and that the government offered its own interpretation of it during closing argument.



                                                -11-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


Patel, 651 F. App’x 468, 471 (6th Cir. 2016) (quoting United States v. Mitchell, 681 F.3d 867, 876

(6th Cir. 2012)). The instruction is to “be used sparingly” because of “the risk of a conviction

based on mere negligence, carelessness or ignorance.” Mitchell, 681 F.3d at 876 (citation omitted).

But in an appropriate case, a defendant’s deliberate avoidance of knowledge can establish that he

knew of the conspiratorial purpose of a criminal agreement. For example, in Patel, our court

endorsed the following instruction in a healthcare fraud case, where some defendants had claimed

not to know that their employer was committing fraud:

         [i]f you are convinced that the defendants . . . deliberately ignored a high probability
         that Physician[’]s Choice . . . w[as] engaged in health care fraud . . . you may find
         that one or more of these defendants knew that the company would engage in health
         care fraud. But to find this, you must be convinced beyond a reasonable doubt that
         the defendants . . . were aware of a high probability that Physician[’]s Choice . . .
         w[as] engaged in health care fraud . . . and that the defendants deliberately closed
         their eyes to what was obvious.

651 F. App’x at 471 (alterations in original). By contrast, the jury here was instructed that if it

found a defendant “had deliberately ignored that a high probability that a criminal agreement

existed,” it could “find that he knowingly and voluntarily joined that agreement” (emphasis added).

This was erroneous because “the existence of an agreement or the entry into a conspiracy may not

be proved by deliberate ignorance.” United States v. Warshawsky, 20 F.3d 204, 211 (6th Cir.

1994).

         That said, the government correctly notes that defendants failed to preserve this issue for

review because they did not object on grounds that the jury instruction improperly stated the law




Neither of these observations supplements their argument in a meaningful way. The court’s
deviation from the written instructions was exceedingly minor, and the government’s statement
directly tracked the court’s written instruction. Further, all three claims are subject to plain-error
review for the reasons explained below. In short, the analysis is unchanged for all three arguments,
so we address them together.


                                                  -12-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


below.4 We recognize that defendants’ first chance to object to the wording of the instruction

came mere minutes before it was read to the jury. At that point, the court offered counsel “a couple

of minutes to adjust” to the final instructions as they were displayed on courtroom technology, and

the court’s law clerk volunteered to email fresh copies to counsel. But counsel did not object then,

contemporaneously when the erroneous instruction was read to the jury, or at the close of the jury-

instruction phase, when the court inquired whether the parties had any issues to take up at a sidebar

before closing argument. Therefore, defendants were afforded an opportunity to object to the

erroneous instruction and failed to do so. Accordingly, we review for plain error only. See United

States v. Semrau, 693 F.3d 510, 527 (6th Cir. 2012).

       Because we are limited to plain-error review, it is defendants’ burden to establish that,

“taken as a whole, the jury instructions were so clearly erroneous as to likely produce a grave

miscarriage of justice.” United States v. Newsom, 452 F.3d 593, 605 (6th Cir. 2006) (citation

omitted). This, they cannot do.

       First, we observe that by the time the court instructed the jury on deliberate ignorance, it

had already explained that to find a defendant guilty of conspiracy to commit wire fraud, one of

the elements of the offense was that he “knew of the conspiracy’s main purpose, and that he

voluntarily joined it intending to help or advance or achieve its goals.” The court also cautioned

the jury that “proof that a defendant simply knew about a conspiracy, or was present at times, or

associated with members of the group, is not enough, even if he approved of what was happening

or did not object to it.” Accordingly, we conclude that, taken as a whole, the district court’s



       4
        At the charge conference, defendants objected that a deliberate ignorance instruction was
“not supported by the evidence.” That was not specific enough, however, to preserve the issue
now challenged on appeal. See United States v. Corp, 668 F.3d 379, 387–88 (6th Cir. 2012); Fed.
R. Crim. P. 30(d).


                                                -13-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


instructions “sufficiently conveyed the elements of the charge” even though the court later

conflated deliberate ignorance with a defendant’s entry into the conspiracy. United States v.

Morrison, 594 F.3d 543, 546 (6th Cir. 2010).

        Furthermore, the evidence overwhelmingly established that defendants joined the

conspiracy and specifically intended to further its purpose, so even if the court’s instructions were

confusing, they were not likely to cause a grave miscarriage of justice. Here are but a few examples

establishing Doug Evans’ entry into (and furtherance of) the conspiracy that were available to the

jury:

        •   Patterson sent an email to Doug Evans asking whether he had decided to “go forward”
            with Ergon and testified at trial that Evans’ approval was necessary before Ergon could
            be created.

        •   Doug Evans gave the go-ahead for Evans Landscaping to spend $2,000 creating Ergon
            decals and logos and personally approved the designs.

        •   In 2011, after Ergon had been certified by the City, Doug Evans sent an email asking,
            “What is the next step we need to do with [E]rgon?? We do want to keep it going but
            have more organization and control.”

        •   Doug Evans personally guaranteed Ergon’s loan from PNC Bank, which it used to
            purchase two work trucks.

        •   Doug Evans rejected Patterson’s suggestion that the trucks leased to Ergon be stored
            off Evans Landscaping property (to better obscure the relationship between the
            companies), retorting, “[n]obody is going to tell me how to run my business.”

        •   Doug Evans required that Jordan obtain pre-approval before spending Ergon’s funds
            and personally directed Evans Landscaping employees to “stop” Jordan’s credit card
            when he made an unauthorized purchase.

Thus, the evidence shows that Doug Evans—as someone without any documented ownership or

managerial interest in Ergon—was personally involved in all aspects of the company’s operations.

He was everywhere: approving Ergon’s logos and business cards, authorizing minor expense

requests submitted by Ergon’s supposed owner, and directing where Ergon’s trucks be kept.



                                                -14-
Nos. 20-3089/3093, United States v. Evans Landscaping, Inc.


Beyond the day-to-day, Doug Evans also made the big decisions. It was his word that put the

scheme into action, and his direction that kept Ergon in business as time went on and the

government contracts rolled in. In short, Doug Evans entered the conspiracy at its founding and

furthered the purpose of the conspiratorial agreement in two respects: (1) by maintaining and

bolstering Ergon’s façade to deceive government officials about the relationship between it and

Evans Landscaping; and (2) by exercising complete control over Ergon’s operations to ensure that

the fruits of the fraud benefitted Evans Landscaping. Accordingly, the “probable effect” of the

court’s erroneous deliberate ignorance instruction on the jury verdict was “inconsequential.”

United States v. Carney, 387 F.3d 436, 449 (6th Cir. 2004); see also United States v. Rayborn,

491 F.3d 513, 521 (6th Cir. 2007) (assessing the evidence to determine whether district court’s

deliberate ignorance instruction affected defendant’s substantial rights).5 Because defendants have

not established that the jury instructions were so clearly erroneous as to likely produce a grave

miscarriage of justice, we will not exercise our discretion to correct the unpreserved error.

                                                 V.

       For these reasons, we affirm the judgment of the district court.




       5
         To the extent the corporate entity has mounted an independent challenge to the jury
instructions, two Evans Landscaping employees, Patterson and Moeller, pleaded guilty to
conspiracy to commit wire fraud and testified to their knowledge and participation in the Ergon
scheme within the scope of their employment with Evans Landscaping at trial. See, e.g., R. 226
at PID 3528 (Patterson: “We set up and ran . . . Ergon Construction to appear to be an independent
SBE/MBE when, in fact, it wasn’t. That was the lie, and that was the fraud that was involved.”).
Thus, the evidence at trial conclusively established that Evans Landscaping entered the conspiracy
through the acts of its agents.



                                                -15-